 DECISIONS OF NATIONAL LABOR RELATIONS BOARDA-W Washington Service Station, Inc. and RichardBacon. Case 25-CA- 11604September 23, 1981DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn September 8, 1980, Administrative LawJudge Robert W. Leiner issued the attached Deci-sion in this proceeding. Thereafter, the GeneralCounsel filed exceptions and a supporting brief,and Respondent filed cross-exceptions and a sup-porting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge only to the extent consistent herewith.The complaint in this case alleges that Respond-ent discharged Richard Bacon, in violation of Sec-tion 8(a)(1) and (3) of the Act, because of Bacon'sactivities on behalf of International Union, UnitedAutomobile, Aerospace and Agricultural Imple-ment Workers of America (UAW), Local 226,herein called the Union. The Administrative LawJudge found no evidence of union animus on Re-spondent's part, and thus concluded that the dis-charge was not motivated by Bacon's union activi-ties. We disagree.Respondent operates two filling stations in In-dianapolis. Bacon is the president of the Union atthe International Harvester plant in the same city.In November 1979, the Union was engaged in astrike against International Harvester, and Baconapplied for work at Respondent's service stationfor the duration of the strike. He was hired by thestation manager, Donald Garwood. Bacon toldGarwood that he might be required to go to Chica-go for union negotiations, and Garwood agreedthat Bacon could supply a substitute for the timeRespondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.While we do not reverse any specific credibility finding of the Admin-istrative Law Judge, we disavow his overly broad statement that"Bacon's [credibility] suffers from the defect of being the ChargingParty." While interest may be considered in evaluating the credibility oftestimony, an interest in the outcome of the proceeding is not enough, initself, to discredit a witness. See Central Cartage, Inc., 236 NLRB 1232,1234-35 (1978).he was gone. On Monday, November 26, whileBacon was in Chicago for union negotiations, Gar-wood was called by Isaac Danzig, Respondent'sgeneral manager in St. Louis, Missouri. Danzigcalled to inquire about certain irregularities andambiguous statements in Bacon's employment ap-plication, which had been forwarded to the St.Louis office. He asked Garwood to have Bacon ex-plain certain answers; Garwood replied that Baconwas in Chicago on union business. Danzig thentold Garwood to fire Bacon.The record demonstrates that Danzig did notcall Garwood intending to fire Bacon; he madethat decision in the course of the telephone call.The only new information about Bacon thatDanzig learned in that call was that Bacon was inChicago negotiating for the Union, and, as soon asDanzig learned that, he ordered Bacon fired. Thereis no indication that Danzig inquired whetherBacon was absent from work without permission,whether he had been replaced, or even if he wasscheduled to work that day-nor did Garwoodvolunteer such information. Therefore, Danzig didnot learn, as the dissent asserts, "that Bacon wasabsent from work .... 2 An employer, even an"impulsive and unfair" one, knows that employeesdo not work around the clock 7 days a week;Danzig would have asked about Bacon's scheduleif his real concern had been Bacon's attendance atwork. We find that these circumstances give rise toa strong inference that Danzig's real concern wasBacon's attendance at union negotiations.Based on the foregoing, the General Counselmade a prima facie showing sufficient to supportthe inference that Bacon's protected conduct was amotivating factor in Respondent's decision. Fur-ther, Respondent's proffered explanation of the dis-charge was specifically discredited by the Adminis-trative Law Judge.3The Administrative LawJudge went on, however, to suggest a legitimatereason for Bacon's discharge which Respondentitself had not advanced; he concluded, as does ourdissenting colleague, that Danzig would have dis-charged Bacon for being in Chicago on any privatebusiness. Given Danzig's own testimony, we do not2 This is thus not a case where, as in Somerset Shirt & Pajama Compa-ny, 238 NLRB 1160 (1978), or Trailways. Inc.. 237 NLRB 654 (1978),cited by our colleague, the respondent's legitimate reason for dischargingan employee appears in the record.I Respondent points out that, in Danzig's discredited account and Gar-wood's credited account of their telephone conversation of November 26,the reason for the discharge was the same: Bacon's absence from work;the only difference, it claims, is who made the decision. But Garwood'scredited version does not include his saying that Bacon sent an inad-equate substitute. Moreover, Danzig's discredited attempt to shift respon-sibility for the discharge is a deviation sufficiently material to warrant theconclusion that Danzig was attempting to conceal the facts of the dis-charge from the Board. Shattuck Denn Mining Corporation (Iron KingBranch) v. N,L.R.B.. 362 F.2d 466, 470 (9th Cir. 1966).258 NLRB No. 14164 A-W WASHINGTON SERVICE STATIONfind our colleague's "inference ...equallystrong." Rather, Danzig's discredited evasion is ad-ditional evidence of unlawful motivation for thedischarge.4Our dissenting colleague misapprehends thescope of Section 8(a)(1) and (3) when he relies on alack of evidence that Bacon intended to unionizeRespondent's employees; the Act forbids discrimi-nation intended to discourage any union activity,including activity aimed at another employer. SeeWashington State Service Employees State CouncilNo. 18 and Local 6, Service Employees Union affili-ated with Building Service Employees InternationalUnion, AFL-CIO, 188 NLRB 957 (1971). Neither isRespondent absolved because Danzig did notdecide to discharge Bacon as soon as Danziglearned, from Bacon's employment application, ofhis union activity, but only discharged him when itappeared that he would continue his legitimate ac-tivities while in Respondent's employ. A violationis thus established even absent further evidence ofRespondent's union animus or of disparate treat-ment.5CONCLUSIONS OF LAW1. A-W Washington Service Station, Inc., is anemployer engaged in commerce and activities af-fecting commerce within the meaning of Section2(2), (6), and (7) of the Act.2. International Union, United Automobile,Aerospace and Agricultural Implement Workers ofAmerica (UAW), and its Local 226, are labor orga-nizations within the meaning of Section 2(5) of theAct.3. Respondent has engaged in an unfair laborpractice within the meaning of Section 8(a)(l) and(3) of the Act by discharging Richard Bacon forhis activities on behalf of the Union.4. The aforesaid unfair labor practice affectscommerce as defined in the Act.THE REMEDYHaving found that Respondent discharged Rich-ard Bacon in violation of Section 8(a)(1) and (3) ofthe Act, we shall order Respondent to cease anddesist from engaging in the unfair labor practicefound above and from engaging in like or relatedconduct. Respondent shall also be ordered to offerBacon immediate and full reinstatement to hisformer position or, if that position no longer exists,to a substantially equivalent position, without prej-udice to his seniority or other rights or privileges4 See Shattuck Denn Mining Corporation v. .L.R.B.. supra.b We attach very little, if any, weight to Danzig's union activities yearsago as an employee in determining what may motivate him now as anemployer; Danzig's father's views on unionism are even less relevant.previously enjoyed, and to make him whole forany loss of earnings he may have suffered byreason of his discharge. Backpay and interest there-on shall be computed in the manner prescribed inF. W. Woolworth Company, 90 NLRB 289 (1950),and Florida Steel Corporation, 231 NLRB 651(1977). See, generally, Isis Plumbing & HeatingCompany, 138 NLRB 716 (1962).6ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,A-W Washington Service Station, Inc., Indianapo-lis, Indiana, its officers, agents, successors, and as-signs, shall:1. Cease and desist from:(a) Discharging Richard Bacon or any other em-ployee for engaging in activities on behalf of aunion.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of their rights under Section 7 of the Nation-al Labor Relations Act, including the right to joinor assist International Union, United Automobile,Aerospace and Agricultural Implement Workers ofAmerica (UAW), its Local 226, or any other labororganization.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Offer Richard Bacon immediate and full rein-statement to his former position or, if that positionno longer exists, to a substantially equivalent posi-tion, without prejudice to his seniority or otherrights and privileges previously enjoyed, and makehim whole for any loss of earnings or other bene-fits he may have suffered as a result of his dis-charge by paying him a sum equal to what hewould have earned absent the unfair labor practice,less any net interim earnings, plus interest, in themanner set forth in the section of this Decision andOrder entitled "The Remedy."(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-ing, all payroll records, social security payment re-cords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(c) Post at its Ayrway Station in Indianapolis,Indiana, copies of the attached notice marked "Ap-6 Member Jenkins would compute interest on the backpay due in ac-cordance with the formula set forth in his dissent in Olympic Medical Cor-poration, 250 NLRB 146 (1980).165 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpendix."7Copies of said notice, on forms providedby the Regional Director for Region 25, afterbeing duly signed by Respondent's authorized rep-resentative, shall be posted by Respondent immedi-ately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to em-ployees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that said no-tices are not altered, defaced, or covered by anyother material.(c) Notify the Regional Director for Region 25,in writing, within 20 days from the date of thisOrder, what steps Respondent has taken to complyherewith.MEMBER ZIMMERMAN, dissenting:Unlike my colleagues, I agree with the Adminis-trative Law Judge that the General Counsel failedto establish that Respondent's General ManagerDanzig's discharge of employee Bacon violates Sec-tion 8(a)(3) and (1) of the Act. I would thereforedismiss the complaint.There is no evidence in the record of generalunion animus on the part of Respondent or specifi-cally on the part of Danzig.8Further, since there isno evidence that alleged discriminatee Bacon hadany intention of organizing Respondent's employ-ees, or was even perceived by Danzig as havingsuch intent, there is no basis for assuming that, infiring Bacon, Danzig was motivated by a desire toprevent unionization of Respondent's operations.While there is no evidence of union animus, therecord does establish that Danzig had knowledgeof the extent of Bacon's involvement with theUnion before his telephone call to Station ManagerGarwood on November 26 during which Baconwas discharged. In this respect, Bacon included inhis application for employment with Respondentthe information that he was president of UAWLocal 226. Bacon also noted that his immediatelypreceding employment had been at the Internation-al Harvester plant in the same city. When asked onthe application if he would object to Respondent'scontacting any previous employer, Bacon wrote:"International Harvester on strike-none of theirbusiness-." Clearly, since Danzig telephoned Gar-wood to inquire about certain ambiguities and irre-7In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of appeals enforcing anOrder of the National Labor Relations Board"8 Indeed, the evidence bearing on Danzig's general attitude aboutunions tends to indicate, if anything, a lack of union animus. Thus, therecord indicates that Danzig's father was a business agent for the Carpen-ters and Joiners International Union, and that Danzig himself was former-ly a shop steward, union organizer, and on the union negotiating commit-tee for the Retail and Warehouse Employees Union.gularities in Bacon's employment application, hewas already aware of its contents.My colleagues acknowledge that Danzig had nointention of firing Bacon before telephoning Gar-wood about Bacon's application. Yet, they inferthat, despite Danzig's prior knowledge of Bacon'sunion involvement and the lack of any evidence ofunion animus, Danzig decided to fire Bacon be-cause of his union activities in Chicago when helearned about them in the course of the telephonecall. The inference is at least equally strong, how-ever, that Danzig was provoked, and fired Bacon,because he learned during that call that Bacon wasabsent from work on personal business for an ap-parently indefinite period of time after only ap-proximately 2 weeks on the job. I find no basis forassuming that union business, the purpose of theabsence, affected Danzig's decision at all.9As theBoard has stated on numerous occasions, union ac-tivity of an employee (or an employer's learning ofthat activity), followed by the employee's dis-charge, does not in itself establish an unlawfulmotive. oMy colleagues' inference of unlawful motivationrelies additionally on Danzig's failure to inquirewhether Bacon had permission to leave work,whether he had been replaced, or whether Baconwas scheduled to work on the day he was dis-charged. Nevertheless, however impulsive andunfair Danzig's approach may seem, he is not thusproven to be motivated by unlawful considerations.Further, there is no evidence of disparate treatmentto bolster the majority's inference that Danzig'sdischarge of Bacon was in any way discriminatory.In view of the foregoing, I would find that theGeneral Counsel has not established a prima facieshowing that Bacon's union activity was a motivat-ing factor in Respondent's decision to dischargehim. Accordingly, I would not find that Respond-ent has violated Section 8(a)(3) and (1) of the Act.9 During the telephone call in question, Danzig and Garwood dis-cussed Bacon's employment application. When Garwood told Danzigthat he could not ask Bacon about the application because he was in Chi-cago at the union negotiations, Danzig responded, "You can't run a busi-ness like that, fire him," or "That is no way to run a business, fire him."Neither version implies that Bacon's union activities as such promptedthe discharge.'° See, e.g., Somerset Shirt & Pajama Company, 238 NLRB 1160, 1162(1978), and Trailways Inc., 237 NLRB 654, 662 (1978).166 A-W WASHINGTON SERVICE STATIONAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Act, as amend-ed, gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.WE WILL NOT discharge Richard Bacon orany other employee for engaging in activitieson behalf of a labor organization.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of their rights under Section7 of the National Labor Relations Act.WE WILL offer Richard Bacon immediateand full reinstatement to his former job or, ifthat job no longer exists, to a substantiallyequivalent job, and WE WILL make him wholefor any loss of earnings he may have sufferedas a result of his discharge, plus interest.A-W WASHINGTON SERVICE STATION, INC.DECISIONSTATEMENT OF THE CASEROBERT W. LEINER, Administrative Law Judge: Pur-suant to a charge filed by Richard Bacon, herein calledthe Charging Party, on December 3, 1979, and served onDecember 4, 1979, a complaint issued against A-WWashington Service Station, Inc., herein Respondent, onJanuary 21, 1980, alleging, in substance, that on or aboutNovember 28, 1979, Respondent discharged its employ-ee, Richard Bacon, because of his membership in and ac-tivities on behalf of Local 226, International Union,United Automobile, Aerospace and Agricultural Imple-ment Workers of America, herein called the Union. Thecomplaint also alleges that Respondent, on November 30,1979, by telling Bacon that he was fired because he heldunion office and engaged in other union and concertedactivities, independently violated Section 8(a)(1) of theAct. Respondent's duly filed answer admits several ofthe allegations of the complaint, but denies the jurisdic-tion of the Board as well as the commission of the unfairlabor practices.Pursuant to prior notice, a hearing was held before mein Indianapolis, Indiana, on June 17 and July 8, 1980, atwhich the General Counsel and Respondent were repre-sented by counsel. The parties were provided opportuni-ty to present written and oral evidence, to make argu-ment, and to examine and cross-examine witnesses. Atthe conclusion of the hearing, the parties waived oral ar-gument and thereafter submitted timely briefs.'Upon the entire record, including the briefs, and myobservation of the demeanor of the witnesses, I make thefollowing:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTThe complaint, as amended at the hearing, alleges, Re-spondent admits, and I find that at all times materialherein, Respondent has been and is now an Indiana cor-poration maintaining a principal office in St. Louis, Mis-souri, and a place of business at 59 South Franklin Road,Indianapolis, Indiana, herein called the Ayrway facility,and another facility in the State of Indiana and has beenengaged, at all times material herein, at both such facili-ties in the retail sale of gasoline and related products.The complaint alleges that and Respondent furtheradmits that in the 12-month period ending January 18,1980, a representative period of its annual operations, Re-spondent, in the course and conduct of its operations, de-rived gross revenues from the sale of gasoline and relat-ed products in excess of $500,000. At the hearing, theGeneral Counsel amended the complaint to allege thatduring the calendar year ending December 31, 1979, Re-spondent purchased in excess of $5,000 worth of ciga-rettes from Columbia Wholesale Company, Inc., Indiana-polis, Indiana, which cigarettes in turn were shipped di-rectly from points located outside the State of Indiana toColumbia Wholesale Company, Inc. To this allegation,Respondent pleaded that, in the alleged period, Respond-Along with its brief, Respondent submitted a motion to reopen thehearing for the purpose of including in the record certain records which,according to Respondent, would discredit the testimony of the ChargingParty Bacon, the alleged discriminatee herein, who testified that Re-spondent's manager, Carr, directed him to place regular gasoline in theunleaded tank at Respondent's service station. The General Counsel op-poses the motion.In support of the motion, Respondent states it could not anticipateBacon's testimony in order to research its records. Having now discov-ered records which Respondent suggests discredits Bacon. Respondentmoved to reopen.I deny the motion. The proper procedural device should have been torequest a continuance at the hearing. Respondent acquiesced in the clos-ing of the record and apparently speculated on its search of its records.Such a procedure is unacceptable since, if condoned, it would unneces-sarily prolong the closing of cases when a clear alternative existed.Furthermore, the proffered documents merely show that on November24, 1979. 7,844 gallons of unleaded gasoline were shipped to and receivedby Respondent. Not only do the documents fail to show whether leadedgasoline was also received at or about this time (thus permitting a mix-ture of the two varieties) but, since Respondent operated two service sta-tions in Indianapolis at this time, they fail to clearly show delivery at thestation at which Bacon was employed. In no event do the documentsshow, as Respondent urges, that unleaded gasoline was received "ratherthan regular gasoline."Moreover, in view of the disposition of the case, infra. Bacon's credi-bility is not a crucial factor. Lastly, the Board will not reopen to admitevidence which merely attacks credibility. Frank Mascali ConstructionG.CP. Co. Frank Mascali Construction Co.. Inc.. 251 NLRB 219. fn. (1980).167 DECISIONS OF NATIONAL LABOR RELATIONS BOARDent purchased in excess of $5,000 worth of cigarettesfrom Columbia Wholesale Co., Inc., but denied the bal-ance of the allegation. At the hearing, the parties never-theless stipulated that during the calendar year endingDecember 31, 1979, Respondent purchased in excess of$5,000 worth of cigarettes from Columbia WholesaleCo., Inc., and that, Columbia Wholesale Co. orders itscigarettes from, and makes payments to, the cigarettemanufacturers located outside the State of Indiana. Thecigarettes are delivered to Columbia Wholesale Co. fromStrohn Warehouse in Indianapolis, Indiana. StrohnWarehouse is a public warehouse company which re-ceives cigarettes from various cigarette manufacturers lo-cated outside the State of Indiana and stores said ciga-rettes until the manufacturer of the cigarettes orderstheir release and shipment to Columbia Wholesale. Itwas further revealed that Strohn Warehouse is engagedin the business, inter alia, of storing cigarettes in cartonsfrom various manufacturers which are released to whole-salers, including Columbia Wholesale Co., at the direc-tion of the manufacturing company. The facts furtherreveal that the ultimate purchaser, Respondent herein,does business only with Columbia Wholesale.The Board asserts jurisdiction over the operations ofan employer engaged in retail sales where the Board'sdiscretionary and legal standards are met.Respondent, as above noted, denies that it is an em-ployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act. Concerning the Board's"discretionary" jurisdiction in this matter, it is clear thatRespondent's annual retail sale of gasoline in excess of$500,000 at its two gasoline stations located in the city ofIndianapolis, which gasoline is sold indiscriminately toretail customers engaged in private pursuits as well as inbusiness, affects interstate commerce, regardless of thesource of the gasoline which it sells and even absentproof that the purchasers, in their business pursuits, arethemselves directly engaged in interstate commerce. TheBoard's discretionary retail standard is annual retail salesof $500,000 or more. Thus, the Board's retail discretion-ary "commerce" standard is met. Carolina Supplies andCement Co., 122 NLRB 88 (1958).With regard to the Board's "legal" standard for ac-cepting jurisdiction over employers to whom the discre-tionary retail standard applies, the Board requires thatthe employer have "direct" or "indirect" "outflow" or"inflow" greater than de minimis. Respondent stipulatedthat it purchases on a yearly basis in excess of $5,000worth of cigarettes from Columbia Wholesale Co. It isstipulated that Columbia Wholesale Co. imports thosecigarettes and permits their intermediate warehousing atStrohn Warehouse, but nevertheless imports them frommanufacturers directly outside the State of Indiana. Re-spondent's purchase practice is defined as "indirectinflow" by the Board since Respondent purchases fromColumbia which is the direct importer of the cigarettes.That Columbia warehouses at Strohn is immaterial. Suchinflow, in excess of $5,000 on an annual basis, is morethan de minimis. In Sommerset Manor, Inc., 170 NLRB1647 (1968), the Board held that indirect inflow in excessof $1,800 per year is greater than de minimis. Respond-ent, therefore, having met the Board's discretionary retailstandard (yearly retail sales in excess of $500,000 in thesale of gasoline) and legal standard ($5,000 worth of indi-rect inflow of cigarettes), I conclude that Respondent, atall material times herein has been, and is, an employerengaged in commerce within the meaning of Section2(2), (6), and (7) of the Act and is subject to the Board'sjurisdiction.11. THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, Respondent admits, and I findthat International Union United Automobile, Aerospaceand Agricultural Workers of America, Local 226, hereincalled the Union, is now, and has been at all materialtimes herein, a labor organization within the meaning ofSection 2(5) of the Act.II1. THE ALLEGED UNFAIR LABOR PRACTICES2Donald Garwood, Respondent's manager at theAyrway gas station, normally directs the two employeesat Ayrway who are necessary to operate Respondent'sgas station which is open 6 days per week (closedSunday) and which operates from early morning untilaround 9 p.m. In November 1979, Respondent advertisedfor pump attendants in at least one Indianapolis, Indiana,newspaper. Sometime after the first week in November1979, Richard Bacon answered the advertisement and, onNovember 12, met with Donald Garwood for an inter-view. Garwood told him that there was an opening onthe night shift which opening was ideal for Bacon, presi-dent of UAW Local 226. Local 226 represents employ-ees at the local International Harvester plant, whichplant was on strike at the time. Garwood told him thathe could work the 4 to 9 p.m. shift and Bacon asked ifhe could fill out an application. Garwood gave him Re-spondent's four-page application (Resp. Exh. 2) whichBacon filled out at once. While filling out the applica-tion, Bacon told Garwood that, as president of Local 226and a member of the Union's negotiating committee, itwas possible that he would be called to Chicago toengage in negotiations to end the strike at InternationalHarvester. Garwood told him that it was alright if Bacongave him a few days' notice, and that, if Bacon werecalled to Chicago, Garwood would make an arrange-ment to provide for that contingency. On November 12,1979, Bacon's first day of work, Bacon worked for anhour and an half which was a break in. Garwood toldhim that there would be a 5-day week, Monday throughFriday, with the night shift being 4 to 9 p.m.On Wednesday, November 21, 1979, around 4 p.m.when Bacon reported to work, he told Garwood that hehad received a call from the International union of UAWrequiring that he be in Chicago on the followingMonday, November 26, ready to negotiate. Garwoodthen asked Bacon if he would wish to work on Saturday2 The complaint alleges and Respondent admits that, at all materialtimes, Isaac Danzig, Respondent's president: Rod Carr. Respondent's areamanager; and Donald Garwood, its manager (at the Ayrway gas station),were and are supervisors of Respondent within the meaning of Sec. 2(11)of the Act and agents of Respondent within the meaning of Sec. 2(13) ofthe Act. Garwood, a witness called by the General Counsel, testified insupport of Bacon.168 A-W WASHINGTON SERVICE STATIONto help defray some of the wages he was going to loseby being away. Bacon accepted the suggestion and didwork on Saturday. When Bacon told Garwood that hewas being called to Chicago, he also said that he hadsomebody to replace him while he was in Chicago onNovember 26 and 27. Garwood told him to send the re-placement over and he would talk to him and let Baconknow as to the adequacy of the replacement. The re-placement was Charles Pollard, like Bacon, a striker atInternational Harvester and a friend of Bacon. Pollardcame to the Ayrway service station on the same day thatBacon had given Garwood notice of his future departureand was hired by Garwood. Although the exact terms ofthe hiring are not entirely clear, I find that when Gar-wood hired Pollard, he hired him on a temporary ratherthan a permanent basis. Whether he told him that hewould be hired to work the night shift rather than hiredto replace Bacon while Bacon was in Chicago for the ne-gotiations is disputed. I need not resolve the issue.3Be-tween Wednesday and Saturday, Pollard and Baconworked together in the Ayrway gas station on SouthFranklin Street.The employment papers which Respondent require allapplicants to execute consisted of a four-page applicationfor bonding which Respondent used as its application foremployment (Resp. Exh. 2), and a form known as "re-ceipt for uniforms" (G.C. Exh. 2), which contains severalagreements including (1) the right of the Company tomake deductions from payroll checks for its issuance ofcoveralls and shirts and (2) an acknowledgement of em-ployee responsibility for cash shortages which the em-ployee agrees to make up directly to the station manager.The employee agrees to cooperate "completely" and, ifrequested, to take a polygraph test relating to allegedshortages or irregularities.With regard to Bacon's application (Resp. Exh. 2), al-though he listed the prior employers for whom heworked, including New York Central Railroad, U.S.Navy, and Miller Marble and Tile Company, he failed toinsert the dates worked therein and his salaries bothstarting and ending. He also noted thereon that he waspresident of UAW from 1966 to the present time (underthe listing of his professional or fraternal organizations)and, particularly with regard to question "nine" on page2 of the application ("Is there any employer listed abovethat you would object to our contacting?"). Bacon an-swered "yes" and, in the space provided for an explana-tion, stated: "International Harvester on strike-none oftheir business."The application, in its head note, contains the admoni-tion "Important Instruction to Applicants," stating thatthe application would not be accepted unless each ques-tion is answered fully, clearly, and accurately and thatcomplete details be given with a "yes" answer.I Garwood, Bacon, and Pollard testified that, Pollard on occasion wasBacon's replacement when Bacon was in Chicago. Even if Garwood ex-pressly hired Pollard as a replacement, that would prove-as I find,below-that Garwood permitted Bacon time off to attend negotiations inChicago. But Garwood did not discharge Bacon; Danzig, overrulingGarwood, discharged Bacon. The dispositive issue is Danzig's motiverather than whether Garwood gave Bacon permission to temporarilyabsent himself from his job.With regard to the "receipt for uniforms" form (G.C.Exh. 2), although Bacon signed his name to the docu-ment, Garwood accepted a written amendment added byBacon, at the bottom of the form, whereby Bacon agreedto take a polygraph test in the event of a shortage, butwould not take the test on an automatic basis.4Bacon worked the period November 12 through No-vember 28 without incident. It may be noted that No-vember 28, 1979, falls on a Wednesday.A. The Monday, November 26, 1979, ConversationsBetween Danzig and GarwoodIn due course, after Bacon executed the applicationforms on November 12, 1979, Garwood forwarded themto Respondent's main office in St. Louis, Missouri. Allapplications received initial screening by Respondent'soffice clerical, Norma Taylor. She screens them for irre-gularities and, if any are found, she presents them toPresident Danzig. In fact, on Monday, November 26,office clerical Taylor found Bacon's executed "receiptfor uniforms" form irregular with regard to his amend-ment relating to the polygraph test and the lack of itsautomatic nature. She showed the document to Danzig.Danzig read it and then called for the underlying appli-cation itself. He read it and telephoned Garwood.It is undisputed that, at this time, Bacon was in Chica-go, having left on Monday to return on Tuesday night.He did not appear for work until 4 p.m. on Wednesday,November 28, 1979.Thus, with Bacon in Chicago attending union negotia-tions, on Monday, November 26, 1979, in the late morn-ing or early afternoon, Danzig telephoned Garwood.With Bacon's application papers in hand, Danzig toldGarwood that there was something in the nature of a"smart" remark on the application in the answer to ques-tion nine. The "smart remark" was that InternationalHarvester was on strike and that, with regard to whetherBacon would object to Respondent contacting any prioremployer that Bacon had worked for, Bacon had written"International Harvester on strike-none of their busi-ness." He also told Garwood that, contrary to the admo-nition on the application form, Bacon had failed to inserthis starting and ending salaries and the dates worked foreach employer. Garwood told Danzig that he had hiredBacon on the basis of the interview and not because ofwhat was on his application. He said that he had notlooked the application over closely.5Danzig then toldGarwood that Garwood had no right to accept Bacon'samendment on the "request for uniform" form and thatno company form could be changed without prior au-thorization. Danzig also told Garwood that Bacon alsofailed to fill out the "monthly installment" portion of theapplication; i.e., showing outstanding financial obliga-tions. Garwood testified credibly that, although Danzig4 The Bacon addendum is: "Agree to take polygraph in the event ofshortage-not automatic."6 Although, as Respondent observes (br., p. 4). Garwood and Baconadmitted going over Bacon's application, I credit Garwood that he hiredBacon on the basis of the interview regardless of anything on the applica-tion Certainly that is what Garwood would have told Danzig in anyevent169 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdid mention the changed polygraph element on the uni-form receipt form, Danzig emphazised the fact that the"none of their business" matter should be looked into.Indeed, Danzig hollered over the phone when he toldGarwood to find out what Bacon meant by the remark"none of their business." When Garwood said that hewould find out what it meant, Danzig asked him whenhe would find out. Garwood told him that Bacon was inChicago at the union negotiation. At that point, Danzigsaid: "You can't run a business like that, fire him."6In substance, Danzig testified that, when he calledGarwood, he noted the omissions that Garwood hadmentioned in his testimony and in particular asked Gar-wood to find out what Bacon meant by his "smart"answer to the above question "nine." When Garwoodtold Danzig that Bacon was in Chicago and that hecould not find out what he meant by that remark,Danzig said that he told Garwood that Respondent wasreturning the employment applications to Garwood forcompletion and for a change to eliminate Bacon's amend-ment. Danzig said that Garwood admitted to making amistake in accepting the forms in the shape in whichBacon executed them, but told Danzig that it was notnecessary to forward the forms because Garwood was"going to fire him" because Bacon had gone off to Chi-cago and sent an inadequate substitute to take his place.Further, Danzig denies telling Garwood to fire Baconand asserts that the decision to fire him in that telephoneconversation stemmed only from Garwood. I do notcredit Danzig's testimony with regard to this conversa-tion. I do so not only because of what I preceive as thenatural and reasonable elements in the conversation, myobservation of the witnesses, and the reasonable sequenceof the events as they were described, but because of thecorroboration of Bacon's version by Pollard, as hereindescribed below, and also because of certain other eventswhich detract from Danzig's credibility, infra.When Bacon reappeared at the Ayrway station around4 p.m. on Wednesday, November 28, 1979, Garwoodtold him that he had bad news for him, that he wasbeing discharged. Bacon asked him for the reason andGarwood said that he had been told to tell Bacon that itwas because of (I) the "none of their business" remarkthat he had put in the application; (2) his failure to fillout the prior wages part of the application; (3) his failureto fill out the monthly installments portion of the appli-cation; and (4) his altering of the "uniform receipt" form.Bacon answered that with regard to all of these omis-sions, Garwood had mentioned none of the deficiencieswhen the application was executed and had accepted theapplication as it was. In particular, Bacon credibily testi-fied that he could not fill out the wages elements in theapplication form because it had been 14 years since hehad worked for one of the employers. Garwood also toldBacon that it was Danzig who directed Gai wood to fireBacon for these reasons. After Bacon told Garwood thatDanzig's reasons were not logical, Bacon told Garwoodthat he felt that he had been fired because Danzig hadseen on his application that Bacon was president of6 Another version of what Danzig said, according to Garwood, is:"That is no way to run a business, fire him."Local 226. Garwood told him that he was probably rightbut that he would deny making any such admission if thematter was ever brought up. Bacon said that he reachedthis conclusion because, inter alia, when he filled out theapplication, the omissions of the monthly installments,wage rates, and dates of employment were not lookedupon as omissions damaging to his being hired. Thus, theonly conclusion that he came to was that he was dis-charged because he had noted on his application that hewas president of Local 226.Notwithstanding the discharge, Garwood permittedBacon to work that day and the next day because Gar-wood told him that he, Bacon, was the most reliable em-ployee he ever had on nights, that there had not beenany shortages in money, and that Bacon was always onthe job on time. In fact, Garwood at this time toldBacon that he did not think that the discharge was"fair."As a result of this Garwood conversation, Bacon, laterin the same afternoon, telephoned Danzig in St. Louis onthree occasions. He did so in order to explain the "smartremark" on the application which, according to Gar-wood's recollection and statement was the only firmreason advanced by Danzig to discharge Bacon. Gar-wood testified in particular that although Danzig stated,with regard to the "uniform receipt" form, that "nobodychanges company policy" and that Garwood had noright to change the form, Danzig nevertheless did notmention this change in the form as a reason for firingBacon.Thus, later in the afternoon, around 5:30 p.m., Bacontelephoned Danzig in St. Louis and reached Danzig'ssecretary. The secretary told him that Danzig was on along-distance telephone call. Fifteen minutes later, whenGarwood called again, the secretary, after placing thecall on a "hold" position, told him to talk to Garwood asto the reason for his discharge. When Bacon called thethird time, the secretary told him that Danzig had leftfor the day. On a fourth occasion, the next day, Novem-ber 29, in the morning, Bacon tried again. This time, hetold the secretary that he had been discharged, and thathis application carried a notation that he was the unionpresident and that he feared that was the reason for hisbeing discharged. Taylor answered that it was "not un-usual," i.e., not unusual for discharged employees toassert that they were discharged because they wereunion officials or engaged in union activities. In any case,Bacon told the secretary that he was expecting a returntelephone call from Danzig and that, if he failed to re-ceive such a call, Bacon's next communication with Re-spondent would be through the National Labor RelationsBoard.On the same day (Wednesday, November 28, 1979)that Garwood discharged Bacon, Pollard asked Gar-wood why he fired Bacon. All that Pollard recalled wasthat it related to something on the application "aboutnone of your business."It should be noted that when Bacon made the last tele-phone call, on November 29, he made it from his unionoffice to Danzig in St. Louis, and made the remark aboutdesiring a return call from Danzig with regard to the170 A-W WASHINGTON SERVICE STATIONreason for his being discharged. In fact, however, whenBacon, on the previous day, tried three times to tele-phone Danzig, he first asked Garwood to make the phonecall to Danzig and Garwood had refused to telephoneDanzig. Instead, he gave Bacon, Danzig's telephonenumber in St. Louis. This resulted in the three phonecalls made by Bacon on November 28 and the fourthtelephone call on November 29.In reviewing the record, I have noted and rejectedcounsel for Respondent's argument that Danzig shouldbe credited in his assertion that he never directed Gar-wood to discharge Bacon and that it was Garwood'sidea that the discharge be made. Among other reasonsadvanced by counsel for Respondent is that Garwoodhad actually told Danzig that he was going to fireBacon, but that, when Bacon actually confronted Gar-wood concerning the discharge, Garwood, to save face,shunted the blame on Danzig as the motivating force fordischarge. In rejecting this Danzig testimony that he didnot direct the discharge but that it was all Garwood'sidea, I note that it would be highly unlikely, in the ex-treme, for Garwood, an employee, to try, at the sametime, to save face in front of Bacon by putting the blamefor the discharge on Danzig and also to give Danzig'stelephone number to Bacon so that Bacon could con-front Danzig. Bacon, in an upset and emotional conditionbecause of the discharge, wanted Garwood to telephoneDanzig. Instead, when Garwood refused, Garwood gaveDanzig's telephone number to Bacon. Garwood wouldordinarily have avoided giving Bacon, Danzig's phonenumber if he, Garwood had indeed been the motivatingforce behind the discharge. For he would then be expos-ing himself unnecessarily to Danzig's wrath by givingthe telephone number to Bacon. Such a device, whenBacon actually reached Danzig would immediatelyexpose Garwood as the motivating force contrary to hisexplanation to Bacon immediately prior thereto. It wouldbe an imprudent employee to intentionally cause his su-perior to shoulder an unnecessary burden. I thus do notcredit Danzig's explanation that it was Garwood's ideato fire Bacon.On Friday, November 30, Bacon came to the Ayrwaystation to pick up his final paycheck. Garwood told himthat, since he had last spoken to him, he had received atelephone call from Danzig. While it is unclear whetherthis second phone call from Danzig to Garwood oc-curred late on November 28 (the day of discharge) orafter Bacon's November 29 call to Danzig in St. Louis(when Bacon, having failed to reach Danzig, told hissecretary that, if Danzig did not return his call, the nextcommunication would be through the National LaborRelations Board),7I conclude it was on November 29.; Garwood testified that he received the second telephone call on thesame day, in the afternoon, that Garwood fired Bacon. Danzig testifiedthat it was "several days later," after the discharge. Since Danzig re-called that his call to Garwood occurred after office clerical NormaTaylor told him that Bacon said that he would go to the National LaborRelations Board absent a return call from Danzig, I conclude that thistelephone call, the second one, from Danzig to Garwood occurred onNovember 29, 1979. in light of Bacon's specific recollection of havingmade the call on November 29 from his union hall office.Danzig testified that he called Garwood and asked himwhy he terminated Bacon. When Garwood said that heterminated Bacon because, according to Danzig, Baconhad left without notice to go to Chicago and sent an in-adequate and untrained substitute, Danzig asked himwhether he in fact told this to Bacon. Garwood said thathe did tell that to Bacon. Danzig then said that he toldGarwood to "remember" that Garwood was the man-ager; that the manager makes the decisions; that the firstthree letters in manager was "MAN," and that, as a man,he had to make the decision; and that if he could notDanzig would find someone who could. Danzig said thatGarwood then apologized for telling Bacon that Danzighad been involved in making the decisions to fire Bacon.Danzig then requested that Garwood put, in writing, thereasons for terminating Bacon. I do not credit Danzig'srecollection of these events.Garwood recalls the conversation with Danzig callingin an upset condition, reminding him that that he was themanager of the station and that the first three letters ofmanager were "MAN" and that, if he could not be aman and take the responsibility for firing people, Danzigwould find somebody else that could. In particular, Icredit Garwood recalling that Danzig told him never totell any other employee that the main office was in-volved in firing them. Garwood acknowledged that heapologized for saying that Danzig fired Bacon and prom-ised that he would not do so again. It was at this pointthat Garwood said that Danzig told him to write a letteras to why Bacon was fired. Garwood admits that Danzigdid not say what to put in the letter Garwood wrote theletter on December 4, 1979 (G.C. Exh. 3):Mr. Danzig,Richard Bacon was hired in as a part-time manfor the evening shift.After approximately one-week's work he sent afriend of his to work in his place while he went toChicago on union business.Upon his return from Chicago, I terminated himfor being absent from his employment. I cannotkeep training men to work and they feel that theycan show up for work when their schedule permits.Thank you.Donald Garwood 45At the hearing, Garwood testified that what he hadwritten in this letter (G.C. Exh. 3) was false and waswritten in response to Danzig's second telephone call tohim.B. Respondent's DefenseIn its defense, and in order to support a showing thatRespondent was in no way animated by union or similar-ly protected concerns in the discharge of Bacon and, inaddition, in order to show lack of union animus in gener-al and to undermine Garwood's credibility in particular,Danzig testified that he had been himself a shop stewardand organizer in a labor organization in New York City,that his father was a business representative of the Car-171 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpenters union, and that he had knowingly hired as hisarea supervisor, Rodney Carr, whom he knew to be aTeamsters shop steward and who had formally had beeninvolved in union contract negotiations with another em-ployer.With respect to further undermining Garwood's credi-bility, the evidence shows that Danzig discharged Gar-wood on March 1, 1980, after which Garwood filed acharge alleging the unlawfulness of the discharge. TheRegional Office dismissed the charge. On March 1, 1980,after Garwood had not appeared for work on February28, Carr, in accordance with Respondent's normal prac-tice, changed the locks on the Ayrway service station.When Garwood showed up 2 days later at the station onMarch 1, he found Carr there and asked him why he wasfired. When Carr told him it was because of his failure toshow up, Garwood asked to speak to Danzig. Carr madea telephone call to Danzig and Garwood spoke privatelyto Danzig in the Ayrway private office. Garwood hadalready told Carr that he had tried to reach Danzig buthad been unable to do so whereupon Carr telephonedDanzig at his home and gave Garwood the phone. Afterthis private conversation between Garwood and Danzig,Garwood emerged and told Carr to tell Danzig that"Bacon will win his case in June ... I guarantee it."It appearing that there was antagonism between Carrand Bacon,8Respondent called James R. Bunch as a wit-ness. Bunch, a former manager at the other service sta-tion owned by Respondent in Indianapolis, testified that2 days after Garwood was terminated on February 28,around 10 a.m., in the presence of Charles Pollard, SteveWhitlock, Garwood, and himself, Garwood asked Carrwhy he was fired and Carr said it was because he hadnot shown up for work. Bunch corroborates that, afterCarr called Danzig (because Garwood said that hewanted to speak to him), Garwood told Carr that Gar-wood would "do everything [he] could do to see thatMr. Bacon won his trial when it came up in June." Inview of the fact that Bunch has no apparent interest inthis matter and that the General Counsel not only failedto call Garwood in rebuttal to deny such a remark (theGeneral Counsel stated that Garwood was an uncoopera-tive witness, had originally appeared pursuant to sub-pena, and could not be found to testify in rebuttal be-cause the General Counsel had been unable to again per-sonally serve Garwood with a subpoena ad testificandumrequiring his further appearance) but failed to call eitherPollard or Whitlock, who according to Bunch were wit-nesses to Garwood's statement, I credit Bunch in his un-denied testimony that Garwood said that he would doeverything he could to see to it that Bacon won his casewhen it came up in June. Under the circumstances, Ireject the General Counsel's argument that Garwood'sstatement was not a retaliatory threat. While the state-ment is not an outright promise of perjury, I concludethat it adversely affects Garwood's credibility.In cross-examination, Garwood admitted having re-ceived money under false pretenses in filing an insurance8 In the fall of 1979, Bacon had accused Carr of stealing from theCompany. Carr was neither discharged nor disciplined for this accusa-tion. However, there had been an investigation into the allegation by aprivate investigator.claim while employed by Respondent. The matter wasnot directly related to any element of fact in the instantcase but was elicited by Respondent to further affectGarwood's credibility.C. Discussion and Conclusion1. The complaint alleges that on or about November30, 1979, Respondent, through Supervisor Garwood, toldan employee (Bacon) that he was fired because he heldunion office and engaged in other union and concertedactivities. There was no clear testimony or evidence insupport of this allegation. Evidence of conversations be-tween Garwood and Bacon is entirely too conditional tosupport such a pleading. Where Bacon particularly askedGarwood whether the discharge was "because of theUnion," Garwood's sole response was that Danzig firedBacon after Garwood told Danzig that Bacon was inChicago on union business. This equivocal answer doesnot support the allegation that Garwood made a state-ment that Bacon, in fact, was discharged because of un-lawful motivation by Danzig or himself or anyone else.At most, Garwood's statement shows a mere sequence ofevents but not causation. I therefore recommend thatsuch an allegation (par. 5(a)) be dismissed for insufficientproof.2. The General Counsel's case with regard to the alle-gation of Bacon's unlawful termination is supported prin-cipally in the testimony of Donald Garwood. Garwood'scredibility was attacked by his admission that he re-ceived money under false pretenses by filing a false in-surance claim while employed by Respondent and atleast arguably by his statement after his own dischargethat he would do everything he could to see to it thatBacon prevailed in his hearing when it came up in June.This does not give the General Counsel a supportingwitness whose credibility is unmarred. The corroborationof Garwood, on which the General Counsel relies, flowsfrom conversations between Garwood and Bacon andGarwood and Pollard. Pollard's credibility suffers fromthe defect of being Bacon's friend and Bacon's suffersfrom the defect of being the Charging Party. In addition,I conclude, on the basis of cross-examination, that Baconwas quite familiar with the Board's procedures includingthe requirement of proof in discriminatory dischargesunder Section 8(a)(3) of the Act. I include this elementnotwithstanding that Bacon has not himself been acharging party before the Board but on his admissionthat he has given affidavits to the Board in his capacityas president of Local 226, UAW. In addition, I foundPollard's corroboration of Bacon through his post-No-vember 28 conversation with Garwood (showing the dis-charge related to the "none of your business" statementrather than anything regarding Bacon's absence fromwork) with respect to the reason for the discharge to beboth curt and without supporting detail. In spite of theseshortcomings, however, I remain unwilling to accept thereasonableness and logic of Danzig's testimony. Again,to credit Danzig, I would, as above noted, be required tobelieve that Garwood would act against his own self-in-terest in giving Danzig's St. Louis telephone number toBacon which would show that it was Garwood who ini-172 A-W WASHINGTON SERVICE STATIONtiated the discharge rather than Danzig. I do not believethat Garwood would have both contradicted his ownlack of participation in discharging Bacon and actedagainst his own self-interest by involving Danzig. Itherefore do not credit Danzig and I conclude that Gar-wood's version of the discharge including Danzig's prin-cipal participation therein should be credited. I thus con-clude that Danzig was the cause of the discharge andthat, in conformity with Garwood's testimony, as cor-roborated by Pollard and Bacon, that Danzig said thatthe principal reason for the discharge was the "smartremark" on the application: "none of their business."To begin with, apart from Danzig's and Carr's testimo-ny with regard to their past sympathic participation inunion activities (with testimony does not necessarilyserve as a basis for the conclusion that Danzig did not, inthis case, unlawfully terminate Bacon), there is neverthe-less no display of union animus by any of Respondent'ssupervisors and no accompanying acts of independent8(a)(1) violations. To be sure, Carr, an erstwhile unionnegotiator, was hired by Danzig to be a supervisor. Thisof itself does not mean that Danzig did not terminateBacon for unlawful reasons for Bacon, unlike Carr, wasnot to be Danzig's supervisor. Further, there is neither ashowing of disparate treatment in the Bacon dischargewith regard to the use of forms and omissions on theforms as a basis for discharging him nor a showing thatBacon was attempting to organize Respondent's employ-ees. This was the General Counsel's burden.On the other hand, I cannot credit Danzig and wasstruck by Danzig's lack of credibility in advancing thefacts: that it was purely Garwood who caused the termi-nation, that he did not participate in it, and that the fullreasons for the Bacon termination appear in the aboveletter Garwood drafted on December 4, 1979. I creditGarwood in his testimony that the letter was a fabrica-tion and written at the direction of Danzig pursuant toDanzig's second telephone call of November 29, 1979.Thus, if Danzig had admitted that he played a principalpart in the discharge, and alleged that the discharge wasdue to the fact that Bacon should not have been engag-ing in any other activities while employed by Respond-ent notwithstanding that a supervisor had given him per-mission, Danzig's testimony would be more credible.However, in this case, Danzig did not so testify and notonly denied participating iri the discharge, alleging that itwas solely Garwood's decision, but asserted that Gar-wood told him that Bacon was discharged for beingabsent in Chicago and sending an inadequate substitute.In this latter regard, I credit Garwood in his testimony,as corroborated by Pollard and Bacon, that Bacon wasgiven permission to go to Chicago and that Pollard wasdirected to be a pumpman during Bacon's absencewhether or not Pollard was hired specifically for thatreason or hired as a regular night-shift employee. Thus,against Respondent, I discredit Danzig both in his moti-vation for Bacon's discharge and in his insistence thatGarwood told him that the two reasons Bacon werefired are contained in the General Counsel's Exhibit 3 inevidence, a document whose truthfulness was disavowedby its author.I have already noted, on the other hand, the lack ofaccompanying animus or 8(a)(1), the lack of disparatetreatment (Pollard like Brown was a known UAW strik-er), and other defects (Bacon not acting against Respond-ent's interest) in the substance of the General Counsel'scase.Having attempted to balance the defects on both sides,I nevertheless come to the conclusion that, principallycrediting the General Counsel's witnesses, Bacon's dis-charge was not sufficiently proved to constitute a viola-tion of Section 8(a)(3) of the Act. As I viewed Danzigon the witness stand, and as I weighed the evidence ad-duced by the General Counsel, I noted that the inferencewhich the General Counsel would have me draw is thatDanzig's motivation in causing the Bacon discharge wasdue to the fact that (a) the notation of Bacon's localunion presidency appeared on the application form; and(b) that Garwood told Danzig that Bacon, while em-ployed by Respondent, was actively engaging in unionactivities. The General Counsel also seeks to have meinfer that Respondent was upset by Bacon's union activi-ty in general and how it might ultimately relate to Re-spondent's own employees. A short answer to these as-sertions is that such inferences are remote and are notbased on the existing evidence.In short, the evidence shows that Danzig's inquiry toGarwood related to adequacies in the execution of theemployment application forms and that it was after Gar-wood told him that Bacon was in Chicago on union ne-gotiations that Danzig said that it was "no way to run abusiness" and to fire Bacon. Thus, there is no real evi-dence of pretext: that Danzig was laying in wait, believ-ing that an excuse would develop in his telephone con-versation with Garwood that would permit him to dis-charge an employee whom he found from his employ-ment application to be a union president. If that were so,I conclude that the allegedly crafty Danzig would nothave taken the risk of a possible explanation from Gar-wood concerning what Bacon meant by "none of theirbusiness" on the application form. While it is also truethat it can be argued that the phrase "none of their busi-ness" clearly and only refers to International Harvesterand relates solely to Bacon's desire not to inform thestruck employer of his intermediate employment by Re-spondent, there is nevertheless no tie in of a pretext byDanzig, i.e., to make this call to Garwood using thephrase "none of their business" as a pretext to have himfired. As I have noted, had Garwood made a reasonable,clear explanation of Bacon's phrase ("none of their busi-ness") then Danzig's alleged pretextual scheme wouldhave been scuttled. Were Danzig as supremely deviousas the General Counsel argues, he would not have riskedhis pretext on a plausible Garwood explanation. I thusconclude that there is no pretext or scheme shown in theevidence by which Danzig sought to discharge Baconbecause he discovered that Bacon was a local unionpresident. Even less am I convinced that it was Gar-wood's remark that Bacon was in Chicago on union ne-gotiations which triggered the discharge. Rather, on myobservation of Danzig and the entire circumstances ofthe case, I conclude that what actually irritated Danzig173 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas the fact that a new employee who had been hired,contrary to the ususal forms insisted upon by Respond-ent, was not giving his everyday services to Respondentbut rather, with the supervisor's acquiescence, was off inChicago on union negotiations or on any other activitynot directly related to his employment by Respondent.Thus, I further conclude that under existing circum-stances of Danzig's reasonable disquiet over the phrase"none of their business," Danzig would have directedGarwood to discharge Bacon had Bacon been off in Chi-cago performing any other private business.In reaching this conclusion, I am of course mindful ofmy conclusion that Danzig was an untruthful witness indenying his participation in the Bacon discharge. Thereare other clearly suspicious circumstances herein, includ-ing the existence of the notation on Bacon's applicationthat he was the local president, Garwood's remark thatBacon was off on union negotiations, and the timing ofthe immediate direction to fire Bacon. As to the first ele-ment, I find no evidence of some underlying scheme orpretext; as to the latter remark, I believe that to concludethat it was such a remark that caused the dischargewould be an application of the post hoc propter hoc falla-cy. Merely because Danzig was made aware of LocalPresident Bacon engaing in union activities does notmean that was a causative factor in the subsequent dis-charge.While the matter is certainly not free from doubt, andnotwithstanding that Danzig was an unbelievable witnessfor the large part, but viewing the record as a whole, Iconclude that the General Counsel has failed to prove bya preponderance of the evidence that Respondent wasmotivated by illegal considerations, or otherwise violatedSection 8(a)(3) and (1) of the Act, in its termination ofemployment of Richard Bacon on November 28, 1979.[Recommended Order for dismissal omitted from pub-lication.]174